9 A.3d 659 (2010)
STATE of Rhode Island
v.
Normand BEDFORD.
No. 2010-32-M.P.
Supreme Court of Rhode Island.
November 23, 2010.
Aaron L. Weisman, Department of Attorney General.
Susan B. Iannitelli, Esq.

ORDER
This case came before the Court in conference pursuant to the state's confession of error. The state indicates its agreement with the attorney for the defendant Normand Bedford that the defendant was denied his Sixth Amendment right to counsel during his closing argument at trial and that consequently his convictions and the sentences imposed thereon should be vacated and the case remanded to the Superior Court for a new trial. Counsel for the defendant joins in the state's confession of error and moves this Court to admit the defendant to bail forthwith in the event of this Court's acceptance thereof. After careful consideration thereof, this Court concludes that the confession of error should be accepted. Accordingly, the petition for certiorari is granted, the judgment of conviction and sentences imposed on the defendant are vacated, and the case is remanded to the Superior Court for a new trial. The defendant's motion for bail is denied without prejudice and may be renewed in the trial court.